                        Case 20-10343-LSS        Doc 2563     Filed 04/09/21    Page 1 of 2




                   UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE

        In re:                                                  Chapter 11

        BOY SCOUTS OF AMERICA AND DELWARE                       Case No. 20-10343 LSS
        BSA, LLC,1
                                                                (Joint Administration Requested)
                         Debtors.



                          MOTION AND ORDER FOR ADMISSION PRO HAC VICE

                 Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission

      pro hac vice of Irwin Zalkin, the Zalkin Law Firm, P.C., 10590 W Ocean Air Dr. #125, San

      Diego, CA, 92130, to represent in the above-captioned case the “Zalkin Law Firm Claimants” as

      identified in Exhibit A, attached.


        Dated: April 8, 2021                           /s/ William M. Kelleher
                                                       William M. Kelleher, Esq. (DE Bar No. 003961)
                                                       FOURNARIS & MAMMARELLA, P.A.
                                                       1925 Lovering Avenue
                                                       Wilmington, DE 19806
                                                       Tel: 302-652-2900
                                                       Fax: 302-652-1142 (telefax)
                                                       E-mail: BKelleher@gfmlaw.com




        1
          The Debtors on these chapter 11 cases, together with the last four digits of each Debtor’s
        federal tax identification number, are as follows: Boy Scouts of America (6300) and Delaware
        BSA, LLC (4311). The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas
        75038.


                                                         1
{GFM-01507815.DOCX-}
                       Case 20-10343-LSS       Doc 2563     Filed 04/09/21     Page 2 of 2




                  CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE


               Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
        admitted, practicing and in good standing as a member of the Bars of California, New York, and
        the District of Columbia and submit to the disciplinary action of this Court for any alleged
        misconduct which occurs in the preparation or course of this action. I also certify that I am
        generally familiar with this Court’s Local Rule and with the Revised Standing Order for District
        Fund effective September 1, 2016. I further certify that the annual fee of $25.00 has been paid to
        the Clerk of District Court for the District Court.



        Dated: April 8, 2021                         /s/ Irwin Zalkin
                                                     Irwin Zalkin, Esq.
                                                     THE ZALKIN LAW FIRM, P.C.
                                                     10590 W Ocean Air Dr. #125
                                                     San Diego, CA 92130
                                                     Tel: 858-259-3011
                                                     Fax: 858-259-3015




                                        ORDER GRANTING MOTION
               IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is
        granted.




               Dated: April 9th, 2021                      LAURIE SELBER SILVERSTEIN
               Wilmington, Delaware                        UNITED STATES BANKRUPTCY JUDGE
                                                       2
{GFM-01507815.DOCX-}
